Exhibit 10.27


COVENTRY HEALTH CARE, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Amended and restated as of January 1, 2003)

--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I. PURPOSE 3   ARTICLE II. DEFINITIONS 3    2.1    Beneficiary 3
   2.2    Board. 3    2.3    Catch-up Contribution 3    2.4    Change in Control
3    2.5    Code 3    2.6    Compensation 4    2.7    Deferred Compensation 4
   2.8    Deferred Compensation Account 4    2.9    Deferred Compensation
Agreement. 4    2.10  Disability Retirement 4    2.11  Effective Date 4
   2.12  Eligible Employee 4    2.13  Employee 4    2.14  Employer 4
   2.15  Employer Matching Contribution 5    2.16  Entry Date 5
   2.17  Investment Committee 5    2.18  Late Retirement 5    2.19  Normal
Retirement 5    2.20  Participant 5    2.21  Plan Benefit 5    2.22  Plan Year 5
   2.23  Termination of Service 5    2.24  Trust 5    2.25  Year of Service 5  
ARTICLE III. ELIGIBILITY AND PARTICIPATION 6    3.1    Eligibility 6
   3.2    Participation 6   ARTICLE IV. DEFERRED COMPENSATION ACCOUNT 6
   4.1    Deferred Compensation 6    4.2    Employer Matching Contributions 7
   4.3    Vesting 7    4.4    Participant Directed Investment Options 7
   4.5    Statement of Account 7   ARTICLE V. PLAN BENEFITS 8
   5.1    Termination Benefits 8    5.2    Retirement Benefits 8    5.3    Death
Benefits 8    5.4    Hardship Distributions 8    5.5    Election of Form of
Benefit Payment 8    5.6    Form of Benefit Payments 8    5.7    Withholding for
Payroll Taxes 9    5.8    Commencement of Payments 9    5.9    Full Payment of
Benefits 9    5.10  Payment to Guardian 9   ARTICLE VI. BENEFICIARY DESIGNATION
9    6.1    Beneficiary Designation 9    6.2    Amendments 9    6.3    No
Beneficiary Designation 9    6.4    Effect of Payment 10    6.5    Death of
Beneficiary 10   ARTICLE VII. ADMINISTRATION 10    7.1    Investment Committee
10    7.2    Agents 10    7.3    Binding Effect of Decisions 10
   7.4    Indemnity of Investment Committee 10   ARTICLE VIII. CLAIMS PROCEDURE
11    8.1    Claim Submission 11    8.2    Denial of Claim 11    8.3    Review
of Claim 12    8.4    Final Decision 13   ARTICLE IX. AMENDMENT, MERGER AND
TERMINATION OF PLAN 13    9.1    Amendment of Plan 13    9.2    Merger of Plan
14    9.3    Termination of Plan 14   ARTICLE X. MISCELLANEOUS 14
   10.1  Unfunded Plan 14    10.2  Unsecured General Creditor 14
   10.3  Nonassignability 14    10.4  Not a Contract of Employment 14
   10.5  Participant Cooperation 14    10.6  Terms 15    10.7  Captions 15
   10.8  Governing Law 15    10.9  Validity 15  10.10  Notice 15
 10.11  Successors 15

2

--------------------------------------------------------------------------------




COVENTRY HEALTH CARE, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE I.

PURPOSE

The purpose of this Supplemental Executive Retirement Plan (hereinafter referred
to as the “Plan”) is to provide for the accumulation of supplemental funds for
retirement, or in the event of death or disability, on a tax-deferred basis for
a select group of management or highly compensated employees (and their
beneficiaries) of Coventry Health Care, Inc. (the “Corporation”). It is intended
that the Plan will be unfunded for tax purposes and for purposes of Title I of
the Employee Retirement Income Security Act of 1974 (“ERISA”).

ARTICLE II.

DEFINITIONS

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

2.1      Beneficiary

“Beneficiary” means the person, persons, or entity designated by the Participant
to receive any amounts payable from the Participant’s Deferred Compensation
Account after a Participant’s death.

2.2      Board

“Board” means the Board of Directors of Coventry Health Care, Inc.

2.3      Catch-up Contribution

“Catch-up Contribution” means the additional elective deferral contribution that
may be made under the Coventry Health Care, Inc. Retirement Savings Plan by
Participants who will be at least 50 years of age by the end of the relevant
Plan Year, in accordance with Code Section 414(v).

2.4      Change in Control

“Change in Control” means the purchase or other acquisition by any person,
entity or group of persons, within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934 (the “Act”), or any comparable successor
provision, of beneficial ownership within the meaning of Rule 13d-3 promulgated
under the Act of 30% or more of either the outstanding shares of common stock or
the combined voting power of the Corporation’s then outstanding voting
securities entitled to vote generally, or the approval by the stockholders of
the Corporation of a reorganization, merger or consolidation, in each case, with
respect to which persons who were stockholders of the Corporation immediately
prior to such reorganization, merger or consolidation, do not immediately
thereafter, own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated Corporation’s then outstanding securities, or a liquidation or
dissolution of the Corporation or the sale of all or substantially all of the
Corporation’s assets.

2.5      Code

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

3

--------------------------------------------------------------------------------



2.6      Compensation

“Compensation” means the total compensation paid by the Employer to a
Participant during the Plan Year, excluding income or proceeds from the
Corporation’s Stock Incentive Plan and relocation payments, but including base
pay, annual management incentive pay, commissions, distributions from the
Corporation’s Deferred Compensation Plan (the Mid-Term Compensation Plan) and
amounts not included in income by reason of a Participant’s agreement to defer
Compensation under the terms of this Plan or a Participant’s election under a
cash or deferred arrangement under section 401(k) of the Code or a cafeteria
plan described in Section 125 of the Code.

2.7      Deferred Compensation

“Deferred Compensation” means the amount of Compensation not yet earned during
the Plan Year that the Participant and the Employer mutually agree shall be
deferred during the Plan Year in accordance with the provisions of Section 3.2
of this Plan.

2.8      Deferred Compensation Account

“Deferred Compensation Account” means the account maintained on the books of the
Employer to which Deferred Compensation and Employer Matching Contributions for
each Participant are credited, and to which deemed interest, dividends, and
investment gains are added and from which any distributions, deemed investment
losses, and expenses are deducted.

2.9      Deferred Compensation Agreement

“Deferred Compensation Agreement” means the agreement between the Employer and
the Employee to defer Compensation under the terms of the Plan.

2.10      Disability Retirement

“Disability Retirement” means retirement from service with the Employer due to a
physical or mental condition which prevents a Participant from satisfactorily
performing his usual duties for the Employer after the Participant has satisfied
the requirements for benefits under the Employer’s Long-Term Disability Plan.

2.11      Effective Date

“Effective Date” means July 1, 1994.

2.12      Eligible Employee

“Eligible Employee” means an Employee who the Compensation and Benefits
Committee of the Board determines is a highly compensated employee or a select
member of management who, by virtue of his position with the Employer, is
uniquely informed as to the Employer’s operations and has the ability to
materially affect the Employer’s profitability and operations. The Compensation
and Benefits Committee may determine at any time that an Employee no longer
satisfies this standard, in which case he shall cease to be an Eligible
Employee.

2.13      Employee

“Employee” means an individual employed as a common law employee of the
Employer.

2.14      Employer

“Employer” means Coventry Health Care, Inc. and any member of a controlled group
of corporations or affiliated service group of which the Employer is a member
under Code Section 1563 or 414(m), respectively, or any successors to the
business thereof.

4

--------------------------------------------------------------------------------



2.15      Employer Matching Contribution

“Employer Matching Contribution” means the contribution determined in accordance
with Section 4.2 of this Plan and credited to the Participant’s Deferred
Compensation Account.

2.16      Entry Date

“Entry Date” means the first day of the payroll period immediately following the
month during which the eligibility requirements are first met.

2.17      Investment Committee

“Investment Committee” means the Corporation’s 401(k) Plan Investment Committee.

2.18      Late Retirement

“Late Retirement” means retirement from service with the Employer after the
Participant has attained age 65.

2.19      Normal Retirement

“Normal Retirement” means retirement from service with the Employer upon
attainment of age 65.

2.20      Participant

“Participant” means any individual who is participating or has participated in
this Plan.

2.21      Plan Benefit

“Plan Benefit” means the benefit payable to a Participant or Beneficiary as
determined in accordance with the provisions of this Plan.

2.22      Plan Year

“Plan Year” means the twelve (12) consecutive month period beginning January 1st
and ending December 31st, except the initial plan year shall be a short plan
year beginning on the Effective Date and ending on December 31st.

2.23      Termination of Service

“Termination of Service” means the severance of a Participant’s employment prior
to retirement.

2.24      Trust

“Trust” means the grantor trust which is intended to conform to the terms of the
model trust as described in Revenue Procedure 92-64. The Trust has been
established by the Employer for the purpose of accepting contributions which may
be made under the Plan and to which interest, dividends, and investment gains
are added and from which the amount of any distributions, investment losses, and
expenses are deducted.

2.25      Year of Service

“Year of Service” means a twelve consecutive month period during which the
Employee completes at least 1,000 hours of service.

5

--------------------------------------------------------------------------------



ARTICLE III.

ELIGIBILITY AND PARTICIPATION

3.1      Eligibility

Eligibility to participate in the Plan is limited to Eligible Employees.

3.2      Participation

An Eligible Employee may become a Participant by properly executing a Deferred
Compensation Agreement and filing such Agreement with the Investment Committee.
The Deferred Compensation Agreement shall be executed before the first day of
the Plan Year during which the Deferred Compensation is otherwise payable and
shall be effective as of the first day of the first payroll period beginning in
such Plan Year.

Notwithstanding the foregoing, the first year that an Employee becomes an
Eligible Employee, such newly eligible Employee may become a Participant by
properly executing a Deferred Compensation Agreement and filing such Agreement
with the Investment Committee within 30 days after becoming an Eligible
Employee. Such Deferred Compensation Agreement shall be effective as of the
first day of the payroll period beginning after it has been filed with the
Investment Committee, or as soon as administratively practicable thereafter, or
the effective date of such Agreement, if later.

a.     Amount of Deferral.   An Eligible Employee may elect to defer, in whole
percentages:

 * 1% to 15% of his base pay (net of salary deferral contributions to a cash or
   deferred arrangement under section 401(k) of the Code) per pay period; and
 * 1% to 100% of his annual management incentive pay

that would otherwise become payable during the Plan Year to which his Deferred
Compensation Agreement relates.

b.    Modification of Deferred Compensation Agreements.   A Deferred
Compensation Agreement will remain in effect until a new Deferred Compensation
Agreement is filed with the Investment Committee in accordance with the terms
and conditions specified herein or until the date a Participant ceases to be an
Eligible Employee.

A Deferred Compensation Agreement may only be amended or revoked for a
subsequent Plan Year by filing a new Deferred Compensation Agreement with the
Investment Committee at least 15 days (or such shorter period as may be
established by the Investment Committee) before the beginning of the subsequent
Plan Year.

ARTICLE IV.

DEFERRED COMPENSATION ACCOUNT

4.1      Deferred Compensation

The amount of Compensation that a Participant elects to defer pursuant to a
Deferred Compensation Agreement shall be made by salary reduction and credited
to the Participant’s Deferred Compensation Account as the non-deferred
compensation becomes payable.

6

--------------------------------------------------------------------------------



4.2      Employer Matching Contributions

To the extent a Participant has made the maximum elective deferral to the
Coventry Health Care, Inc. Retirement Savings Plan (the “401(k) Plan”), the
Employer will credit an Employer Matching Contribution on behalf of the
Participant if he is employed on the last day of the Plan Year. The amount of
the Employer Matching Contribution will be equal to the 401(k) Plan Employer
Matching Contribution, as defined in the 401(k) Plan document, applied to the
sum of the Participant’s elective deferrals to the 401(k) Plan for the Plan
Year, less matching contributions made by the Employer to the 401(k) Plan for
the Participant. In no event will the aggregate Employer Matching Contribution
to this Plan and the 401(k) Plan exceed 4.5% of the Participant’s Compensation.
The Employer Matching Contribution will be credited to the Participant’s
Deferred Compensation Account within 120 days after the end of the Plan Year.

Notwithstanding the above, for Plan Years beginning on or after January 1, 2003,
to the extent a Participant has made the maximum elective deferral to the 401(k)
Plan, exclusive of any Catch-up Contribution such Participant may be eligible to
make to the 401(k) Plan, the Participant shall be eligible for an Employer
Matching Contribution if he is employed on the last day of the Plan Year. The
amount of the Employer Matching Contribution for the Plan Year shall be
calculated by applying the matching contribution formula in the 401(k) Plan, but
using Compensation as defined herein rather than compensation as defined in the
401(k) Plan, to the sum of the Participant’s elective deferrals to the 401(k)
Plan and the Participant’s Deferred Compensation under this Plan, less any
amount contributed by the Employer to the 401(k) Plan as a matching contribution
on behalf of the Participant for the same Plan Year. The Employer Matching
Contribution will be credited to the Participant’s Deferred Compensation Account
within 120 days after the end of the Plan Year.

4.3      Vesting

A Participant will always be 100% vested in the balance of his Deferred
Compensation Account attributable to his Deferred Compensation. In the case of a
Participant’s Termination of Service, a Participant shall be vested in the
balance of his Deferred Compensation Account attributable to Employer Matching
Contributions in accordance with the following schedule:

Years of Service Vested Percentage 1 50% 2 100%

Notwithstanding the above, a Participant will be 100% vested in the balance of
his Deferred Compensation Account attributable to Employer Matching
Contributions upon his Normal or Late Retirement or if earlier, upon his death,
Disability Retirement, or the Participant’s voluntary or involuntary Termination
of Service following a Change in Control.

4.4      Participant Directed Investment Options

Each Participant shall have the opportunity to direct the deemed investment of
his Deferred Compensation Account among the deemed investment options selected
by the Investment Committee in multiples of 10%. In accordance with the
Participant’s direction, deemed interest, dividends and investment gains and
losses will be added to or deducted from his Deferred Compensation Account.
Transfers among investment options may be made on a daily basis throughout the
Plan Year, with the exception of transfers in and out of Coventry Health Care,
Inc. stock, which may only be made during designated window periods.

4.5      Statement of Account

The Investment Committee shall submit to each Participant, within thirty (30)
days after the close of each calendar quarter and at such other time as
determined by the Investment Committee, a statement setting forth the balance of
the Participant’s Deferred Compensation Account.

7

--------------------------------------------------------------------------------



ARTICLE V.

PLAN BENEFITS

5.1      Termination Benefits

The Employer shall pay a Plan Benefit equal to the amount of the Participant’s
vested Deferred Compensation Account to each Participant who has a Termination
of Service.

5.2      Retirement Benefits

The Employer shall pay a Plan Benefit equal to the amount of the Participant’s
Deferred Compensation Account to each Participant who separates from service on
account of Disability, Normal or Late Retirement.

5.3      Death Benefits

Upon the death of a Participant, the Employer shall pay to the Participant’s
Beneficiary, in the form elected by the Participant, an amount determined as
follows:

a.  If the Participant dies after Plan Benefit payments have commenced, the
amount payable shall be equal to the remaining unpaid balance of the
Participant’s Deferred Compensation Account, adjusted for earnings and losses
thereon.

b.  If the Participant dies before Plan Benefit payments have commenced, the
amount payable shall be the Participant’s Deferred Compensation Account balance
as of the date of death, adjusted for earnings and losses thereon.

5.4      Hardship Distributions

Upon a finding that a Participant or Beneficiary, as the case may be, has
suffered an unforeseeable emergency that is caused by an event beyond the
control of the Participant or Beneficiary that would result in a severe
financial hardship if a distribution were not otherwise permitted, the
Investment Committee may, in its sole discretion, allow a distribution from the
Participant’s vested Deferred Compensation Account prior to the time specified
for payment of benefits under the Plan. The amount of such distribution shall be
limited to the amount reasonably necessary to meet the emergency. Following a
hardship distribution, a Participant’s Deferred Compensation Agreement will be
cancelled and no further Compensation will be deferred for the remainder of the
Plan Year. In order to resume contributions, a Participant must submit a new
Deferred Compensation Agreement before the beginning of a subsequent Plan Year.

5.5      Election of Form of Benefit Payment

The Plan Benefit shall be paid in one of the forms provided in Paragraph 5.6 as
elected by the Participant. The Participant shall elect the form of benefit
payment prior to filing his initial Deferred Compensation Agreement with the
Investment Committee. A Participant who fails to elect the form of benefits
payment shall be deemed to have elected a Plan Benefit in the form of a lump-sum
payment. The Participant’s form of benefit election shall be irrevocable. Plan
Benefits payable pursuant to paragraph 5.3 shall be paid in the same form as
prior to the Participant’s death.

5.6      Form of Benefit Payments

a.  A lump sum payment.

b.  Monthly installments over a period of sixty (60) months paid each month. The
monthly payment amount will be determined by dividing the balance in the
Participant’s Deferred Compensation Account by sixty (60), and adjusted each
January 1 thereafter to reflect the then remaining number of months in the
payment period. The last monthly payment will be equal to the remaining balance
in the Participant’s Deferred Compensation Account.

c.  A combination of (a) and (b) above. The Participant shall designate the
percentage payable under each option, pursuant to the terms and conditions of
Section 5.5.

8

--------------------------------------------------------------------------------



5.7      Withholding for Payroll Taxes

The Employer shall withhold from Plan Benefits or from a Participant’s wages,
income and/or employment taxes required to be withheld.

5.8      Commencement of Payments

Payment shall commence within thirty (30) days of the end of the calendar
quarter in which a Participant becomes eligible for a Plan Benefit.

5.9      Full Payment of Benefits

Notwithstanding any other provision of this Plan, the payment of all of a
Participant’s Plan Benefits shall be completed no later than sixty (60) months
following the commencement of payment of such Plan Benefits.

5.10      Payment to Guardian

If a Plan Benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of property, the Investment
Committee may direct payment of such Plan Benefit to the guardian, legal
representative or person having the care and custody of such minor or
incompetent person. The Investment Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution of the Plan Benefit. Such distribution shall completely discharge
the Investment Committee and the Employer from all liability with respect to
such Plan Benefit.

ARTICLE VI.

BENEFICIARY DESIGNATION

6.1      Beneficiary Designation

Each Participant shall have the right, at any time, to designate any person or
persons as his Beneficiary or Beneficiaries (both primary and contingent) to
whom payment under this Plan shall be paid in the event of death prior to
complete distribution of the Participant’s Plan Benefit. Each Beneficiary
Designation shall be in a written form prescribed by the Investment Committee
and will become effective only when filed with the Investment Committee during
the Participant’s lifetime. Such Beneficiary Designation shall remain in force
from the date filed with the Investment Committee unless and until it is
superseded by a new Beneficiary Designation filed with the Investment Committee.

6.2      Amendments

Any Beneficiary Designation may be changed by a Participant without the consent
of any designated Beneficiary by the filing of a new Beneficiary Designation
with the Investment Committee. The filing of a new Beneficiary Designation form
will cancel all Beneficiary Designations previously filed.

6.3      No Beneficiary Designation

If any Participant fails to designate a Beneficiary in the manner provided
above, or if the Beneficiary designated by a deceased Participant predeceases
the Participant, the Investment Committee shall direct the Employer to
distribute such Participant’s Plan Benefit (or the balance thereof) as follows:

a.  To the Participant’s surviving spouse, if any; or

b.  If the Participant shall have no surviving spouse, then to the Participant’s
children in equals shares by right of representation; or

c.    If the Participant shall have no surviving spouse or children, then to the
Participant’s estate; or

9

--------------------------------------------------------------------------------



d.  In the absence of a will in accordance with the intestate statute of the
Participant’s domicile.

6.4      Effect of Payment

Payment to the Beneficiary, or as provided in Section 6.3 above, shall
completely discharge Employer’s obligations under this Plan.

6.5      Death of Beneficiary

In the event of the death of a Beneficiary to whom a Plan Benefit is being paid
in installments, any remaining installments shall be distributed:

a.   As designated by the Beneficiary in a written form prescribed by the
Investment Committee, if such designation is filed with the Investment Committee
during the Beneficiary’s lifetime; or

b.  If the Beneficiary shall not have made such designation, then to the
Beneficiary’s estate.

ARTICLE VII.

ADMINISTRATION

7.1      Investment Committee

This Plan shall be administered by the Investment Committee. Members of the
Investment Committee may be Participants under the Plan. The Investment
Committee shall have full power and discretionary authority to administer,
interpret and construe this Plan, to determine and review claims for benefits
under this Plan, to establish rules and regulations, to delegate
responsibilities to others to assist it in administering this Plan, to establish
investment guidelines, and to perform all other acts it believes reasonable and
proper in connection with the administration of this Plan. The Investment
Committee shall rely on records of the Employer in determining benefits
hereunder. The Plan shall be administered and interpreted consistent with the
intention that the Plan shall constitute a plan which, for purposes of ERISA, is
unfunded and maintained for a select group of management of highly compensated
employees.

7.2      Agents

The Investment Committee may appoint an individual to be the Investment
Committee’s agent with respect to the day-to-day administration of the Plan. In
addition, the Investment Committee may, from time to time, employ other agents
and delegate to them such administrative duties as it sees fit, and may from
time to time consult with counsel who may be counsel to the Employer.

7.3      Binding Effect of Decisions

The decision or action of the Investment Committee with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations promulgated hereunder
shall be final and binding upon all persons having any interest in the Plan.

7.4      Indemnity of Investment Committee

The Employer shall indemnify and hold harmless each of the members of the
Investment Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan,
except in the case of gross negligence or willful misconduct by such members of
the Investment Committee.

10

--------------------------------------------------------------------------------



ARTICLE VIII.

CLAIMS PROCEDURE

8.1      Claim Submission

Claims for benefits under the Plan shall be submitted in writing to the
Investment Committee on a form prescribed for such purpose. Within 90 days after
receipt of a claim for benefits under the Plan, or within 45 days in the case of
a claim for benefits based upon disability, the Investment Committee shall give
written notice to the claimant of its decision on the claim unless the
Investment Committee determines that special circumstances require an extension
of time for processing the claim.

a.

If an extension of time is needed for processing a claim, other than a claim for
benefits based upon disability, a written notice shall be furnished to the
claimant within the 90-day period referred to above. The notice shall state the
special circumstances requiring the extension and the date by which a decision
can be expected. In no event, however, shall such decision be made more than 180
days from the date the claim was filed.


b.

If an extension of time is needed for processing a claim for benefits based upon
disability, a written notice shall be furnished to the claimant within the
45-day period referred to above. The notice shall state the special
circumstances requiring the extension and the date by which a decision can be
expected. In no event shall such date by which a decision is expected to be
rendered be more than 75 days from the date the claim is received. If prior to
the end of the 30-day extension period, the Investment Committee determines that
due to reasons beyond its control a decision cannot be given within the 30-day
extension period, the decision period may be extended for an additional 30 days.


  If an additional 30-day extension is needed for processing a claim for
benefits based upon disability, a written notice shall be furnished to the
claimant within the initial 30-day extension, referred to above. The notice
shall state the circumstances requiring the additional extension and the date by
which a decision is expected. In no event shall the date by which a decision is
expected to be rendered be later than: 105 days after the date on which the
claim was filed.


  In the event an extension of time is needed for processing a claim for
benefits based upon disability, the notice of extension shall specifically
explain:


1.  

the standards on which entitlement to a benefit is based;


2.  

the unresolved issues that prevent a decision on the claim;


3.  

the additional information needed to resolve those issues; and


4.  

that the claimant shall be afforded 45 days within which to provide the
specified information.


5.  

If the claimant must provide additional information to allow the Investment
Committee to make a decision on a claim for benefits based on disability, the
period the Investment Committee has for making a determination on the claim
shall be tolled until the date the claimant responds to the request for
additional information.


8.2      Denial of Claim

If a claim for benefits, including a claim for benefits based upon disability,
is wholly or partially denied, the Investment Committee shall provide the
claimant with written or electronic notice, setting forth in a manner calculated
to be understood by that individual:

a.  

the specific reason or reasons for the denial of benefits;


b.  

specific references to the Plan provisions upon which the denial is based;


11

--------------------------------------------------------------------------------



c.  

a description of any additional material or information which may be needed to
perfect the claim, including an explanation of why such material or information
is necessary; and


d.  

an explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA if the claim is denied
following review on appeal; and


e.  

in the case of a notice of denial of a claim for benefits based upon disability,
the following:


1.  

if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination, either the specific rule, guideline,
protocol, or other similar criterion; or a statement that such a rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that a copy of such rule, guideline, protocol, or
other similar criterion will be provided free of charge to the claimant upon
request; and


2.  

if the adverse determination is based on a medical necessity or experimental
treatment or similar exclusion or limit, either an explanation of the scientific
or clinical judgment for the determination, applying the terms of the Plan to
the claimant’s medical circumstances, or a statement that such explanation will
be provided free of charge upon request.


8.3      Review of Claim

Any claimant whose claim for benefits is denied by the Investment Committee may
appeal to the Investment Committee for review of the denial by making a written
request therefore within 60 days of receipt of a notification of denial, or
within 180 days in the case of a claim for benefits based upon disability. Any
such request may include any written comments, documents, records and other
information relating to the claim and may include a request for “relevant”
documents to be provided free of charge. The claimant may, if he or she chooses,
request a representative to make such written submissions on his or her behalf.

a.

Except in the case of claim for benefits based upon disability as set forth in
(ii) below, the Investment Committee shall notify the claimant in writing within
60 days after the request for an appeal of its final decision. If, however, the
Investment Committee determines that special circumstances require additional
time for processing, the Investment Committee may extend such 60-day period, but
not by more than an additional 60 days and shall notify the claimant in writing
of such extension.


b.

In the case of claim for benefits based upon disability, the Investment
Committee shall notify the claimant in writing within 45 days after the request
for an appeal of its final decision. If, however, the Investment Committee
determines that special circumstances require an additional time for processing,
the Investment Committee may extend the 45-day period by furnishing a written
notice to the claimant before the termination of the initial 45-day period. The
written notice shall specify the reasons for the extension and when the review
shall be completed, provided such review shall be completed within 90 days after
the date on which the request for review was filed. A review of a denial of a
claim for benefits based upon disability:


1.

shall not be conducted by individuals who made the initial adverse
determination, nor a subordinate of such individuals;


2.

shall be conducted, if the claim is based, in whole or in part, on a medical
judgment, upon consultation with a health care professional who has appropriate
experience in the field of medicine involved in the medical judgment and who has
neither consulted in connection with the initial adverse determination, nor is a
subordinate of the individuals who made the initial adverse determination; and


3.

shall provide for the identification of medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with the claimant’s
adverse benefit determination, without regard to whether the advice was relied
upon in making the benefit determination.


12

--------------------------------------------------------------------------------



c.

If the period of time is extended due to a claimant’s failure to submit
information necessary to decide the claim, the period for making the
determination on appeal shall be tolled from the date on which the notification
of the extension is sent to the claimant until the date on which the claimant
responds to the request for additional information.


d.

In the case of an adverse benefit determination on appeal, the Investment
Committee will provide written notification to the claimant, set forth in a
manner calculated to be understood by the claimant, of:


1.

the specific reason or reasons for the adverse determination on appeal;


2.

the specific Plan provisions on which the denial of the appeal is based;


3.

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of all documents, records, and other
information “relevant” to the claimant’s claim for benefits; and


4.

a statement of the claimant’s right to bring a civil action under ERISA Section
502(a); and


5.

in the case of an adverse determination on appeal for a claim for benefits based
upon disability, the following:


A.

the same information as in the initial benefit determination notice regarding
internal rules, documents, guidelines, protocols, or other similar criterion (or
the claimant’s access to that information);


B.

the same statement as in the initial benefit determination notice regarding
denials based on medical necessity or experimental treatments;


C.

a description of the claimant’s right to obtain additional information upon
request about voluntary appeal procedures and the following statement: “You and
your Plan may have other voluntary alternative dispute resolution options, such
as mediation. One way to find out what may be available is to contact your local
U.S. Department of Labor Office and your State insurance regulatory agency.


e.

For purposes of this Article VIII, a document, record or other information shall
be considered “relevant” to a claimant’s claim if such document, record or other
information: (i) was relied upon in making the benefit determination; (ii) was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or (iii)
demonstrates compliance with the administrative processes and safeguards
required in making the benefit determination.”


8.4      Final Decision

A decision on review shall be final and binding on all persons for all purposes.
If a claimant shall fail to file a request for appeal according to the
procedures herein outlined, such claimant shall have no rights to review and
shall have no right to bring action in any court, and the denial of the claim
shall become final and binding on all persons for all purposes.

ARTICLE IX.

AMENDMENT, MERGER AND TERMINATION OF PLAN

9.1      Amendment of Plan

The Board may at any time amend the Plan in whole or in part, provided, however,
that no amendment shall be effective to decrease or restrict any Deferred
Compensation Account maintained pursuant to any existing Deferred Compensation
Agreement under the Plan.

13

--------------------------------------------------------------------------------



9.2      Merger of Plan

The Board may at any time merge the Plan and its related Trust with another
non-qualified plan maintained by the Employer or any member of a controlled
group of corporation as defined in Code Section 1563 or a member of an
affiliated service group as defined under Code Section 414(m).

9.3      Termination of Plan

The Board may at any time terminate the Plan with respect to new deferral
elections, as to any Eligible Employee or in its entirety if, in its judgment,
the tax, accounting, or other effect of the continuance of the Plan, or any
potential payment thereunder would not be in the best interest of the Employer.
If the Plan is terminated in its entirety or as to any Eligible Employee, each
affected Participant shall be 100% vested in the value of his Deferred
Compensation Account. Upon such termination, each Participant will receive the
value of his Deferred Compensation Account in the form of a lump-sum payment to
be made no later than 120 days following the termination date.

ARTICLE X.

MISCELLANEOUS

10.1      Unfunded Plan

This Plan is intended to be an unfunded Plan maintained primarily to provide
Deferred Compensation benefits for a select group of management employees or
highly compensated employees. This Plan is not intended to create an investment
contract, but to provide tax planning opportunities and retirement benefits to
Eligible Employees who have elected to participate in the Plan.

10.2      Unsecured General Creditor

Participants have the status of unsecured general creditors of the Corporation.
The Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of Employer to make benefit payments in the future.

10.3      Nonassignability

Neither a Participant nor any other person shall have any right to alienate,
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
right to which are, expressly declared to be unassignable and non-transferrable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure, attachment, garnishment by creditors or separation for the payment of
any other person, nor be transferable by operation of law in the event of a
Participant’s or an other person’s bankruptcy or insolvency.

10.4      Not a Contract of Employment

The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between the Employer and the Participant, and except as
may otherwise be specifically provided herein. Moreover, nothing in this Plan
shall be deemed to give the Participant the right to be retained in the service
of the Employer or to interfere with the right of the Employer to discipline or
discharge the Participant at any time.

10.5      Participant Cooperation

A Participant will cooperate with the Employer by furnishing any and all
information requested by the Employer in order to facilitate the payment of
benefits hereunder and such other action as may be requested by the Employer.

14

--------------------------------------------------------------------------------



10.6      Terms

Whenever any words are used herein in the masculine, they shall be construed as
though they were used in the feminine in all cases where they would so apply;
and wherever any words are used herein in the singular or in the plural, they
shall be construed as though they were used in the plural or the singular, as
the case may be, in all cases where they would so apply.

10.7      Captions

The captions of articles, sections and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

10.8      Governing Law

The provisions of the Plan shall be construed and interpreted according to the
laws of the State of Maryland.

10.9      Validity

In case any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

10.10      Notice

Any notice or filing required or permitted to be given to the Investment
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to any member of the Investment
Committee, the President of the Employer, or the Employer’s Statutory Agent.
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of three (3) days following the date shown on the postmark or
on the receipt for registration or certification.

10.11      Successors

The provisions of this Plan shall bind and inure to the benefit of the Employer
and its successor and assigns. The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Employer, and successors of any such corporation or
other business entity.

         IN WITNESS WHEREOF, and pursuant to resolution of the Board of
Directors of the undersigned corporation, such corporation has caused this
instrument to be executed by its duly authorized officer effective as of January
1, 2003.

COVENTRY HEALTH CARE, INC.

         By: /s/ Patrisha Davis
Patrisha Davis

--------------------------------------------------------------------------------